Citation Nr: 0009016	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-14 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, PA, that granted the veteran's claim of service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation.


REMAND

In written argument in February 2000, the veteran's 
representative relayed the veteran's belief that the 
noncompensable schedular rating for his left ear hearing loss 
was inadequate and that his claim should be considered on an 
extra schedular basis.  38 C.F.R. § 3.321(b)(1).  

The provisions of § 3.321(b)(1) provide for extra schedular 
evaluation in exceptional cases where the schedular 
evaluations are found to be inadequate.  "The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards."  Id.

The record shows that the veteran reported at a VA general 
examination in September 1996 that he had missed one month of 
work within the previous 12 months, and that he worked as a 
Claims Representative at a state unemployment office.  
Although he did not state why he was out of work, the 
evidence as a whole warrants referral of this case to the RO 
for initial consideration of the veteran's increased rating 
claim on an extra schedular basis.  (Neither the veteran nor 
his representative are alleging frequent periods of 
hospitalization due to the hearing loss.)  See 38 C.F.R. 
§ 3.321(b).  This is pursuant to the law which provides that 
if the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action of the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  
Colayong v. West, 12 Vet. App. 524, 536 (1999); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Also, the record shows that the veteran underwent a total of 
three audiological VA examinations in 1996 and 1997 and that 
the puretone thresholds at all three examinations were 
difficult to obtain and inconsistent.  In fact, the examiners 
who conducted the May 1996 and December 1997 examinations 
said that the puretone scores were invalid and should not be 
used for rating purposes.  In view of this, the veteran 
should be referred for another VA audiological examination.  
In this regard, he should be advised that inadequate 
examination reports based invalid responses cannot be used 
for rating purposes and may result in a de facto denial of 
his claim.  See 38 C.F.R. § 3.326(a) (1999).

Lastly, although the RO indicated in a July 1999 Supplemental 
Statement of the Case that consideration had been given to 
the new criteria for rating hearing loss that became 
effective in June 1999, the RO did not provide the veteran 
with the complete regulation changes.  More specifically, the 
RO did not include the provisions of 38 C.F.R. § 4.86 
pertaining to exceptional patterns of hearing impairment.  
Among the requirements of a Statement of a Case is that it 
contain a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination.  38 C.F.R. 
§§ 19.29, 19.30 (1999). 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination to assess the severity of his 
left ear hearing loss.  The examination 
should be conducted by a state-licensed 
audiologist and must include the 
audiometry thresholds for frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz, as 
well as a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  The claims 
file must be provided to and reviewed by 
the examiner prior to the examination.  
The examiner should be asked to comment 
on the validity of the test results.

2.  The veteran should be invited to 
submit documentation from his employer 
concerning the effect that the left ear 
hearing loss has on his ability to 
perform his day-to-day job duties, as 
well as any accommodations made to him by 
his employer on account of such 
disability.  

3.  Thereafter, the RO should again 
consider the veteran's claim for a 
compensable evaluation for hearing loss 
of the left ear, to include 
extraschedular consideration following 
the process outlined in 38 C.F.R. 
§ 3.321(b)(1).  In regard to schedular 
consideration, the old rating schedule, 
as well as the provisions of the new 
regulations and rating criteria for 
assessing this disability must be 
considered and the version of the 
regulations that are most favorable to 
the veteran's claim must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case that 
contains a summary of all applicable laws 
and regulations, including both the new 
and old criteria for rating hearing 
impairment.  They should also be given an 
opportunity to respond to the 
Supplemental Statement of the Case before 
the case is returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




